MEMORANDUM OF DECISION.
The defendant, Benjamin Roy, appeals from his convictions in Superior Court, Washington County, of operating a motor vehicle under the influence of intoxicating liquor in violation of 29 M.R.S.A. § 1312-B (Supp.1982-83) and of operating a motor vehicle after suspension in violation of 29 M.R.S.A. § 2184 (Supp.1982-83). On each appeal, the sole issue is whether there was sufficient evidence of operation of a motor vehicle to- convict the defendant of each charge.
After reviewing the evidence in the light most favorable to the prosecution, we determine that the jury rationally could conclude beyond a reasonable doubt that the defendant on May 28, 1982 was driving the motor vehicle just prior to being arrested. See State v. Atkinson, 458 A.2d 1200, 1205 (Me.1983); State v. Joy, 452 A.2d 408, 411 (Me.1982). The jury verdicts were supported by the testimony of the arresting officer that he followed the vehicle for three-tenths of a mile and upon stopping it found the defendant behind the steering wheel with no other person present in the automobile or in the immediate surrounding area.
The entry is:
Judgments affirmed.
All concurring.